Citation Nr: 1014323	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-15 280	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE


Entitlement to an evaluation in excess of 10 percent for the 
residuals of the torn medial meniscus of the right knee with 
limited flexion and extension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran case served on active duty from May 1966 to May 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania.


FINDING OF FACT

On February 25, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


